Order allowing service of amended complaint affirmed, without costs. In matrimonial actions the rule as to giving reasons for the service of an amended complaint is very much relaxed, and the plaintiff in such an action is permitted to amend so *736as to bring before the court all the causes of action which exist between the parties. The status of the parties is a matter of interest to the people, and the courts endeavor to see to it that their causes of action are fully presented so that their status may be determined after all the facts are fully and fairly presented to the court. Kelly, P. J., Jaycox, Manning, Kelby and Kapper, JJ., concur.